Citation Nr: 0008336	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  95-23 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for prostatitis 
with interstitial cystitis and transurethral resection of the 
prostate (TURP), currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for bronchial 
asthma, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for sinusitis 
with allergic rhinitis.


REPRESENTATION

Appellant represented by:	Charles W. Schiesser, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from July 1954 to October 
1976.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously before the Board in October 1996, 
at which time the Board denied additional claims for 
entitlement to service connection for lymphadenitis, 
residuals of a left knee injury, a lumbar spine disorder, a 
skin disorder of the feet, and a psychiatric disorder, and 
claims for increased evaluations for bilateral hearing loss, 
residuals of removal of a rectal polyp, residuals of a 
urethra biopsy, and a scar as a residual of a head injury.  
The veteran thereafter filed a timely appeal as to these 
claims to the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court").  In a Memorandum Decision, dated in February 1999, 
the Court affirmed the Board's denial of the claims for 
service connection for lymphadenitis and a left knee injury, 
and found that the remaining claims had been abandoned.  See 
Graham v. West, No. 96-1677 (February 3, 1999). 

At the time of the Board's decision in October 1996, the 
Board also remanded four issues for due process 
considerations and/or evidentiary development, including the 
issue of entitlement to an increased evaluation for mitral 
valve prolapse, which had been rated as 30 percent disabling.  
However, following the grant of a 60 percent rating for this 
disability in December 1999, the record reflects that the 
veteran filed a written cancellation of his appeal as to this 
issue in December 1999.  Consequently, as the withdrawal of 
this claim was filed prior to the promulgation of a Board 
decision as to this issue, this issue is deemed to have been 
withdrawn and therefore does not warrant further appellate 
review.  38 C.F.R. § 20.204(b) (1999).  As to the remaining 
issues, the Board finds that the action requested in its 
remand have been accomplished to the extent possible, and 
that these issues are now ready for appellate consideration.  


FINDINGS OF FACT

1.  Under the criteria of Diagnostic Code 7527 in effect 
prior to October 8, 1994, service-connected prostatitis with 
interstitial cystitis and TURP is manifested by symptoms in 
an unexceptional disability picture that do not more nearly 
approximate incontinence requiring constant wearing of an 
appliance or severe impairment with contracted bladder and 
urination at intervals of 1 hour or less.  

2.  Under the criteria of Diagnostic Code 7527 in effect from 
October 8, 1994, service-connected prostatitis with 
interstitial cystitis and TURP is manifested by symptoms that 
do not more nearly approximate incontinence requiring the use 
of an appliance, the wearing of absorbent materials requiring 
changing at intervals of two to four or more times a day, 
daytime voiding interval less than one hour, or awakening to 
void five or more times a night.  

3.  Under the criteria for respiratory disorders in effect 
prior October 7, 1996, service-connected bronchial asthma is 
manifested by symptoms in an unexceptional disability picture 
that do not more nearly approximate moderate, severe, or 
pronounced asthma. 

4.  Under the criteria for respiratory disorders in effect 
from October 7, 1996, service-connected bronchial asthma is 
manifested by symptoms in an unexceptional disability picture 
that do not more nearly approximate pulmonary function 
examination results and other associated symptomatology equal 
to or worse than forced expiratory volume in one second (FEV-
1) of 56 to 70 percent predicted, or; FEV-1/forced vital 
capacity (FVC) of 56 to 70 percent, or; daily inhalational or 
oral bronchodilator therapy, or; inhalational anti-
inflammatory medication.

5.  Under the criteria for respiratory disorders in effect 
prior to October 7, 1996, service-connected sinusitis with 
allergic rhinitis is manifested by symptoms in an 
unexceptional disability picture that do not more nearly 
approximate moderate sinusitis, severe sinusitis, or severe 
symptoms of sinusitis following radical or repeated 
operations.

6.  Under the criteria for respiratory disorders in effect 
from October 7, 1996, service-connected sinusitis with 
allergic rhinitis is manifested by symptoms in an 
unexceptional disability picture that do not more nearly 
approximate one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting; three or more 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting; or 
symptoms of near constant sinusitis following radial or 
repeat operations.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 20 percent for service 
connected prostatitis with interstitial cystitis and TURP is 
not warranted under Diagnostic Code 7527 in effect prior to 
October 8, 1994.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.115a, Diagnostic Code 7527 
(prior to October 8, 1994).

2.  An evaluation in excess of 20 percent for service-
connected prostatitis with interstitial cystitis and TURP is 
not warranted under Diagnostic Code 7527 in effect from 
October 8, 1994.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.115b, Diagnostic Code 7527 (1999).

3.  An evaluation in excess of 10 percent for service-
connected bronchial asthma is not warranted under the 
respiratory criteria in effect prior to October 7, 1996.   
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.97, Diagnostic Code 6602 (prior to October 7, 1996).

4.  An evaluation in excess of 10 percent for service-
connected bronchial asthma is not warranted under the 
respiratory criteria in effect from October 7, 1996.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.97, Diagnostic Code 6602 (1999).

5.  A compensable evaluation for service-connected sinusitis 
with allergic rhinitis is not warranted under the respiratory 
criteria in effect prior to October 7, 1996.   38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.97, 
Diagnostic Code 6510 (prior to October 7, 1996).

6.  A compensable evaluation for service-connected sinusitis 
with allergic rhinitis is not warranted under the respiratory 
criteria in effect from October 7, 1996.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.97, 
Diagnostic Code 6510 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Increased Evaluation for Prostatitis 
with Interstitial Cystitis and TURP, Currently Evaluated as 
20 Percent Disabling.

Background

The Board notes that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

Prior to 1994, postoperative residuals of prostate gland 
injuries were rated as chronic cystitis, depending upon the 
functional disturbance of the bladder, and cystitis was rated 
under 38 C.F.R. § 4.115a, Diagnostic Codes 7512, 7527.  
Diagnostic Code 7512 provided a noncompensable evaluation for 
mild impairment, a 10 percent evaluation for moderate chronic 
cystitis with pyuria and diurnal and nocturnal frequency, a 
20 percent evaluation for moderately severe chronic cystitis 
with diurnal and nocturnal frequency with pain and tenesmus, 
a 40 percent evaluation for severe chronic cystitis with a 
contracted bladder and urination at intervals of one hour or 
less, and chronic cystitis manifested by incontinence that 
required the constant wearing of an appliance warranted a 60 
percent evaluation.  38 C.F.R. Part 4, Code 7527 (prior to 
October 8, 1994). 

Under the new rating criteria, Diagnostic Code 7527 provides 
that prostate gland injuries, infections, hypertrophy, and 
postoperative residuals will be rated as voiding dysfunction 
or urinary tract infection, whichever is predominant.  A 20 
percent evaluation is assigned for voiding dysfunction 
requiring the wearing of absorbent materials which must be 
changed less than 2 times per day.  A 40 percent evaluation 
contemplates requiring the wearing of absorbent materials 
which must be changed 2 to 4 times per day.  A 60 percent 
evaluation is provided when the use of an appliance is 
required or the wearing of absorbent materials must be 
changed more than four times a day.  

Obstructive voiding is rated at 30 percent for urinary 
retention requiring intermittent or continuous 
catheterization.

Under urinary tract infection, a 10 percent rating is 
assigned for long term drug therapy, 1-2 hospitalizations per 
year and /or requiring intermittent intensive management.  A 
30 percent rating contemplates recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two/times a year), and/or requiring continuous 
intensive management.  

Urinary frequency is rated 20 percent disabling with daytime 
voiding interval between one and two hours, or awakening to 
void three to four times per night.  A 40 percent rating 
contemplates daytime voiding interval of less than one hour 
or awakening to void five or more times per night.  38 C.F.R. 
Part 4, Code 7527 (1999).

Where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial process 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Department of Veterans Affairs (VA) Secretary to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 
308, 311 (1991); Marcoux v. Brown, 10 Vet. App. 3 (1996).

The history of the subject disability shows that the veteran 
was originally granted service connection for prostatitis and 
assigned a 10 percent evaluation by a rating decision in 
February 1977, effective November 1976, based on service 
medical records and VA medical examination.  Service medical 
records were found to show negative biopsy findings with 
respect to the urethra in January 1961, but a diagnosis of 
chronic prostatitis in March 1965, and VA genitourinary 
examination in January 1977 was found to reveal that the 
prostate was slightly enlarged and boggy with mild 
tenderness.  

Following the filing of his claim for an increased rating in 
July 1992, a February 1993 rating decision granted a 20 
percent evaluation for this disability based on additional 
private medical records and VA medical examination.  

Private medial records from Dr. J. R. for the period of July 
1992 to October 1992 reflect that in July 1992, Dr. J. R. 
suspected interstitial cystitis and recommended that the 
veteran undergo cystoscopy.  In early August 1992, the 
veteran was admitted to the hospital with a chief complaint 
of painful bladder syndrome and for cystoscopy.  It was noted 
that the veteran had good results for five months following 
his TURP in April 1991, after which he began to have 
soreness, burning and pressure in the prostate area.  A May 
1992 cystoscopy was reported to have revealed negative 
findings.  Approximately a week later, it was indicated that 
August 1992 cystoscopy revealed very minimal interstitial 
cystitis of about Grade I or II.  In addition, examination of 
the prostate revealed no lesions of the prostatic urethra, 
bladder neck, or bladder other than very faint interstitial 
cystitis.  Additional Dr. J. R. records from August 1992 
indicate that the veteran complained of frequency, dysuria, 
and nocturia 2-3 times per night.  

An October 1992 private medical report from Dr. J. R. 
reflects the diagnosis of interstitial cystitis, which was 
described as a condition that caused frequent urination and 
pain in the bladder area.  Dr. J. R. went on to comment that 
there were no known causes for this condition but that stress 
made it worse.  

An October 1992 private physician's report from Dr. B. L. 
reflects that the veteran had difficulty with passing urine 
and additionally had pain, discomfort, frequency and 
hesitancy originally thought to be prostate problems.  Dr. B. 
L. further indicated that these symptoms became refractory 
and that there had been a recent diagnosis of interstitial 
cystitis by Dr. J. R.  It was further noted that the 
veteran's past history included a number of urinary tract 
operations in 1961 for urethral obstruction, an operation in 
1991 for prostatic hypertrophy, and a March 1992 cystoscopy.

VA medical examination in December 1992 revealed that the 
veteran underwent a TURP in April 1991 without improvement of 
his symptoms.  Current complaints included pelvic pain and 
urinary frequency with a great deal of increase during 
stressful situations.  Objective findings included frequency, 
by history, and pain or tenesmus.  There was no incontinence 
requiring pads or an appliance, and there was a diagnosis of 
interstitial cystitis based on a report from one of the 
veteran's physicians.  

A February 1993 private report from a vocational 
rehabilitation expert indicates that the veteran's 
prostatitis was manifested by chronic, recurrent pain, with 
resulting absenteeism, which would restrict the veteran's 
occupational opportunities.  The expert maintained that the 
record clearly substantiated an impairment rating of 30 
percent without the identification of a specific Diagnostic 
Code that provided for such a rating.

An April 1993 rating decision continued the 20 percent 
evaluation for this disability, finding that the condition 
had not been shown to be more than moderately severe with 
diurnal and nocturnal frequency with pain and tenesmus.

A medical record from Dr. B. L., dated in July 1993, 
indicates that the veteran's cystitis was reportedly better.

Private medical records from Dr. T. W. from August 1993 
reflect an impression which included interstitial cystitis.  

Private medical records from Dr. J. R. for the period of 
August 1993 to August 1994 reflect that in August 1993, the 
veteran reported that he still had problems but that he was 
better than the previous year.  In February 1994, the left 
side of the prostate was somewhat larger than the right, and 
prostate sensitivity was reported in May 1994.  In August 
1994, discomfort was reported as more frequent in the 
perineal and prostatic urethral area and the recommendation 
was that the veteran discontinue certain medication.  

A private physician statement from Dr. J. R., dated in 
September 1994, reflects a diagnosis of interstitial cystitis 
based on pain in the bladder as confirmed by cystoscopy.  As 
a result of this disability, Dr. J. R. believed that the 
veteran was disabled from September 1994.

In an October 1994 private medical report, Dr. J. R. 
indicated that the veteran had a bladder condition called 
interstitial cystitis which caused frequent urination, and 
that this condition was chronic and had no known cure.  Dr. 
J. R. further indicated that this was a very painful 
condition which would interfere with the veteran's job, and 
that stress would make the condition worse.

A statement from R. M., dated in November 1994, reflects that 
this witness was a fellow service member of the veteran and 
that he also knew the veteran as a fellow retiree in Austin, 
Texas.  The witness indicated that the veteran had had 
urology problems since the military, and that he had been 
hospitalized on several occasions since 1991 for urology 
problems involving the prostate and interstitial cystitis.

Private medical records from Dr. J. R. for the period of 
November 1994 to August 1995 reflect periodic refills of 
Elavil.  In May 1995, it was noted that the veteran 
experienced nocturia 1 to 2 times per night and reported 
sleep difficulty. 

VA medical examination in September 1995 revealed that the 
veteran related a history of continuous bladder problems that 
began many years earlier as prostate problems.  Following a 
TURP procedure in 1990 and scar removal in 1993, his symptoms 
continued.  He was then referred to a specialist, Dr. J. R., 
who conducted a cystoscopy which showed an interstitial 
cystitis, possibly dating back to the 1960's.  At the time of 
this examination, the veteran complained of frequency every 1 
to 2 hours, and nocturia 2 to 5 times per night.  Dysuria 
occurring after urination was also noted.  Objectively, it 
was indicated that the veteran was currently taking Levsinex, 
Elavil, and Elmiron.  Urination frequency was noted to be 8 
to 10 times during the day and 2 to 5 times at night.  Pain 
or tenesmus was also indicated but incontinence was not.  The 
diagnosis was history of prostatitis, treated while in the 
service, status post TURP for benign prostatic hypertrophy, 
and interstitial cystitis.

Private medical records from Dr. J. R. for the period of May 
to December 1996 reflect that in May 1996, the veteran 
reported that he felt like something in this bladder or 
prostate had changed, and the plan was to modify his 
medication.  The veteran further reported a great deal of 
frequency, urgency, nocturia, straining to void, and a great 
deal of sleep deprivation.  In view of the fact that 
cystoscopy had not been done for several years, the doctor 
believed that it was time to consider doing this again.  In 
August 1996, while the veteran reported considerable 
improvement, he still complained of sensitivity to pressure 
when sitting, urgency, burning, and increasing nocturia.  It 
was also noted that the veteran's symptoms were quite severe 
in view of this discontinuance of most of his medications.  A 
prostate system questionnaire presumably completed sometime 
in late 1996 reflects that more than half the time, the 
veteran reported incomplete emptying, frequency of less than 
two hours, urgency and intermittency.  The questionnaire 
further indicated that the veteran reported nocturia at the 
rate of four times a night.

VA medical examination in January 1997 revealed that since 
the veteran's last surgery to open a vesical neck 
contracture, the veteran's voiding pattern was still 
dysfunctional with a poor stream and residual urine at 
elevated levels.  The veteran's major complaint was 
dysfunctional voiding symptoms consisting of incomplete 
emptying, severe urinary frequency, intermittency, severe 
urgency, and weak stream.  He did not strain to void as this 
made other symptoms worse.  Nocturia was reported at 4 times 
per night and the veteran was quite depressed.  The 
impression was interstitial cystitis, status post TURP and 
vesical neck contracture, dysfunctional voiding symptoms of 
an obstructive nature, possibly due to detrusor sphincter 
dyssynergia, and depression.  A January 1997 intravenous 
urogram was interpreted to reveal minimal residual urine in 
the bladder and normal kidneys and ureters.

Private medical records from Dr. J. R. for the period of May 
1997 to January 1999 reflect that in May 1997, the veteran 
indicated that nocturia had decreased and that he had been 
evaluated at the VA hospital in January and February for poor 
urine flow.  An intravenous pyelogram (IVP) at the time 
reportedly showed residual urine but was otherwise normal.  A 
cystoscopy was also interpreted to reveal scar tissue of the 
urethra and bladder neck, about 50 percent occluded.  At this 
time, the veteran was apparently dilated with "24 sound" 
and while there was some bleeding, it was noted to remedy his 
urination difficulty.  In February 1998, the veteran reported 
nocturia at the rate of 2 to 5 times nightly depending on 
water intake, and that he had a "fair stream."  Pain was 
also reported with and after ejaculation, and the impression 
was prostatism and interstitial cystitis.  In June 1998, 
cystoscopy was interpreted to reveal wide open bladder neck 
and that the veteran's interstitial cystitis was not 
particularly bad.  In September 1998, the veteran was again 
evaluated for his symptoms and maintained on his same regimen 
of treatment.  In January 1999, the veteran denied any 
frequency and reported nocturia 1 to 2 times a night.  The 
impression at this time was mild prostatism and bladder 
spasms secondary to interstitial cystitis for which he was 
told to take Detrol.  The veteran was to return in six 
months.

Private medical records from Dr. B. L. for the period of 
October 1997 to March 1998 reflect that in October 1997, the 
veteran indicated that his interstitial cystitis continued to 
bother him.  In December 1997, the veteran reported a history 
of interstitial cystitis since 1992, a TURP in 1990, and a 
urethral dilatation at the VA a few years earlier.  In March 
1998, the veteran again noted his history of interstitial 
cystitis for which he had been on a special diet.  The 
veteran further noted that he had previously used urinary 
anesthetics without any relief, and that the only thing that 
seemed to have helped was his diet.

VA genitourinary examination in February 1999 revealed the 
veteran's long history of chronic irritative lower urinary 
tract symptomatology, apparently first diagnosed in 1968 
while the veteran was on active duty in Frankfort, Germany.  
The initial diagnosis was that of prostatitis, however, the 
veteran was noted to have continued with intermittent severe 
irritative low urinary treat symptomatology, marked urinary 
frequency, suprapubic pain, and currently carried a diagnosis 
of interstitial cystitis (since 1992).  Since the symptoms of 
interstitial cystitis and prostatitis were so similar, the 
examiner indicated that it was likely that the veteran 
probably had interstitial cystitis while he was on active 
duty and that it was simply diagnosed as prostatitis.  The 
veteran was noted to be currently taking 600 milligrams (mg) 
of "elmyron," 4 mg of Dietrol, and 50 mg of Atarax daily 
for his severe suprapubic pain associated with marked urgency 
and frequency, voiding about every two hours, night and day.  
It was indicated that he did not have any urinary 
incontinence.  Digital rectal examination revealed a 10-15 
gram clinically benign prostate.  The diagnosis was 
interstitial cystitis, moderately symptomatic.

Social Security Administration (SSA) records received in July 
1999, included a May 1995 disability evaluation from Dr. T. 
P.  This physician noted that the veteran had had 
interstitial cystitis for years prior to its actual diagnosis 
in 1992, and that his symptoms included polyuria, and 
suprapubic discomfort which ranged from mild to severe.  This 
condition was indicated to have significant impact 
industrially and that while under the care of his urologist, 
the veteran had been given various medications which proved 
to be ineffective.  The veteran indicated that he had been 
placed on a restrictive diet, and the diagnosis included 
interstitial cystitis.


Analysis

The Board has reviewed all of the evidence of record, and 
first notes that with respect to entitlement to an increased 
rating prior to the effective date of the revised rating 
criteria for the genitourinary system (October 8, 1994), the 
Board is constrained to follow only the criteria in effect 
prior to the effective date.  See DeSousa v. Gober, 10 Vet. 
App. 461 (1997) and 38 C.F.R. § 3.114 (1999).  Thus, the 
primary issue for initial consideration is whether the 
veteran is entitled to an increased rating for the period of 
July 1992 to October 1994 solely based on the old criteria.  
The Board has specifically reviewed the evidence relating to 
this period, and does not find that a higher evaluation is 
warranted.

More specifically, the Board notes that under the old 
criteria applicable to this service-connected disability, the 
next higher evaluation of 40 percent requires severe chronic 
cystitis with a contracted bladder and urination at intervals 
of one hour or less, and while there are numerous findings of 
urinary frequency contained within medical reports and 
records for this time period, there are no reports or 
findings of frequency at intervals of one hour or less.  In 
addition, although there is also a reference to urethral 
dilatation and some occlusion of the bladder neck that might 
have occurred during this time frame, there is no evidence of 
chronic recurrence, and the Board otherwise finds this to be 
insufficient evidence of bladder contracture.  In any event, 
the Board finds that a 40 percent rating under old Diagnostic 
Code 7527 requires both a contracted bladder and urination at 
intervals of one hour or less, and the evidence simply does 
not support such a finding during the period of July 1992 to 
October 1994.  Accordingly, the Board must find that the 
evidence for the period of July 1992 to October 1994 does not 
more nearly approximate a contracted bladder and urination at 
intervals of one hour or less so as to warrant a 40 percent 
evaluation under 38 C.F.R. § 4.115a, Diagnostic Code 7527 (in 
effect prior to October 8, 1994).  38 C.F.R. § 4.7.  Clearly, 
the veteran's disability during this period was not 
manifested by incontinence that required the constant wearing 
of an appliance so as to justify the highest evaluation under 
this Code of 60 percent.
 
The Board has specifically considered the February 1993 
opinion of the private vocational expert.  This, opinion, 
however, is simply conclusory.  It does not set out the 
findings or the specific rating criteria to support a 30 
percent evaluation.  Accordingly, the Board finds it is 
entitled to little probative weight, if any, as to whether a 
higher evaluation is warranted under the schedule for rating 
disabilities.   It is far outweighed by the other evidence 
showing that a higher evaluation is not warranted. 

As for the period following October 1994, the Board has 
considered both the old and new criteria under Karnas v. 
Derwinski, supra, and determined that neither affords the 
veteran the benefit sought on appeal.  In this regard, the 
Board notes that under either criteria, a higher rating of 40 
percent for urinary frequency requires evidence which is not 
supported by the record.  More specifically, as was noted 
above, old Diagnostic Code 7527 requires a showing of 
urination at intervals of one hour or less, and while the 
Board notes that there is more detailed evidence as to 
frequency after October 1994, such as complaints of 
"frequency every 1 to 2 hours" and "8 to 10 times during 
the day" on VA examination in September 1995, and frequency 
of less than two hours as indicated in a prostate system 
questionnaire presumably completed sometime in late 1996, 
this evidence still does not constitute evidence of urination 
at intervals of one hour or less so as to warrant a 40 
percent evaluation under old Diagnostic Code 7527.  Once 
again, assuming that the veteran's dilatation and/or bladder 
neck occlusion problems occurred after October 1994 as 
opposed to before that date, the Board finds this to be 
insufficient to support a finding of bladder contracture, and 
that this would further support the conclusion that a 40 
percent evaluation under old Diagnostic Code 7527 is not 
appropriate.  

As for the new criteria that pertain to a 40 percent 
evaluation for urinary frequency, the Board similarly finds 
the record lacking in evidence of daytime voiding intervals 
of less than an hour or awakening to void five or more times 
a night.  Here again, the Board notes that the level of 
frequency as demonstrated by the above-noted medical evidence 
falls short of daytime voiding intervals of less than one 
hour.  In addition, while the Board clearly acknowledges that 
there is evidence of nocturia of 1 to 2 times in May 1995, 2 
to 5 times per night on VA examination in December 1995, 4 
times a night as noted on the prostate questionnaire from 
1996 and VA examination in January 1997, 2 to 5 times nightly 
depending on water intake in February 1998, 1 to 2 times a 
night in January 1999, and once every two hours on VA 
genitourinary examination in February 1999, the Board finds 
that this does not more nearly approximate the 5 or more 
times of nightly voiding required under the new rating 
criteria for evaluating urinary frequency found at 38 C.F.R. 
§ 4.115a (1999).  38 C.F.R. § 4.7.  

The evidence also does not reveal the requirement of an 
appliance or the wearing of absorbent materials so as to 
warrant a 40 percent or higher rating under the new rating 
criteria for evaluating voiding dysfunction which is also 
found at 38 C.F.R. § 4.115a (1999).  Moreover, the record 
does not reflect the type of recurrent symptomatic infection 
requiring frequent drainage/hospitalization or urinary 
retention requiring intermittent or continuous 
catheterization for a 30 percent evaluation under the new 
criteria.  

Finally, the Board notes that as to both the period prior to 
October 1994 and after October 1994, the regional office (RO) 
was additionally correct in its denial of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321.  As to the 
disability picture presented, the Board cannot conclude that 
the disability picture as to the veteran's prostatitis with 
interstitial cystitis and TURP is so unusual or exceptional, 
with such related factors as frequent hospitalization and 
marked interference with employment, as to prevent the use of 
the regular rating criteria.  38 C.F.R. § 3.321.  While the 
record does reflect chronic symptoms and periodic medical 
care for those symptoms, there has been no recent or frequent 
hospitalization for this disability.  The Board has noted the 
reports that the disability produces pain, however, pain was 
a component of the schedular criteria in effect prior to 
October 8, 1994 supporting the assigned rating.  Under the 
criteria in effect from October 8, 1994, pain is not an 
explicit part of the criteria.  The veteran continues to have 
subjective complaints of pain, and reports treatment with 
medication for suprapubic pain.  The most recent examiner 
considered his complaints of pain and treatment with 
medication in February 1999.  After review of this history 
and an examination, that physician found the overall symptom 
level was moderate.  The Board concludes that this assessment 
is the most probative as to the level of impairment produced 
by the disability, including consideration of pain.  It does 
not demonstrate a level of impairment beyond that 
contemplated by the current evaluation.  In summary, the 
Board finds that the record does not indicate an exceptional 
or unusual disability picture so as to warrant an 
extraschedular rating.


II.  Entitlement to Increased Evaluations for Bronchial 
Asthma and Sinusitis with Allergic Rhinitis.

Background

These claims are also well grounded and adequately developed.  
38 U.S.C.A. § 5107(a); Proscelle v. Derwinski, supra.

Prior to October 7, 1996, the rating criteria applicable to 
bronchial asthma were found in 38 C.F.R. § 4.97, Diagnostic 
Code 6602, which provided a 30 percent evaluation for 
moderate asthma with asthmatic attacks rather frequent 
(separated by only 10-14 day intervals) with moderate dyspnea 
on exertion between attacks.  A 60 percent evaluation was 
provided for severe asthma with frequent attacks of asthma 
(one or more attacks weekly), marked dyspnea on slight 
exertion between attacks with only temporary relief by 
medication, and the preclusion of more than light manual 
labor.  Pronounced asthma with asthmatic attacks very 
frequently with severe dyspnea on slight exertion between 
attacks and with marked loss of weight or other evidence of 
severe impairment of health warranted a 100 percent 
evaluation.  

Following the revision of the rating criteria on October 7, 
1996, Diagnostic Code 6602 still relates to bronchial asthma 
and provides for a 10 percent evaluation for forced 
expiratory volume in one second (FEV-1) of 71 to 80 percent 
predicted, or; the ratio of FEV-1 to forced vital capacity 
(FVC) of 71 to 80 percent, or; intermittent inhalational or 
oral bronchodilator therapy.  FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication provides an evaluation of 30 
percent.  FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC 
of 40 to 55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids provides an evaluation 
of 60 percent.  FEV-1 less than 40 percent predicted, or; 
FEV-1/FVC less than 40 percent, or; more than one attack per 
week with episodes of respiratory failure, or; required daily 
use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications provides 
for an evaluation of 100 percent.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1999).

Prior to October 7, 1996, the rating criteria for various 
forms of sinusitis were found immediately after Diagnostic 
Code 6514, and provided a noncompensable evaluation for mild 
or occasional symptoms manifested only by X-ray.  A 10 
percent evaluation required moderate sinusitis with discharge 
or crusting or scabbing and infrequent headaches.  A 30 
percent rating required severe sinusitis with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  A 50 
percent and highest evaluation required postoperative 
residuals following radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.

Prior to October 7, 1996, the rating criteria for rhinitis 
were found in Diagnostic Code 6501, which provided a 10 
percent evaluation for definite atrophy of intranasal 
structure and minor secretion.  A 30 percent evaluation was 
provided for moderate crusting and ozena, with atrophic 
changes, and a 50 percent evaluation was provided for massive 
crusting and marked ozena, with anosmia.

From October 7, 1996, the rating criteria for various forms 
of sinusitis are still found immediately following Diagnostic 
Code 6514, and now provide a noncompensable rating for 
sinusitis that is detectable by X-ray only.  A 10 percent 
rating is provided for one or two incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation is provided for three or more episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent evaluation is provided following radical surgery with 
chronic osteomyelitis or near constant sinusitis 
characterized by headaches, pain and tenderness of the 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.

From October 7, 1996, the rating criteria for rhinitis is now 
found in 38 C.F.R. § 4.97, Diagnostic Codes 6522, 6523, and 
6524.  A 10 percent evaluation is provided for allergic or 
vasomotor rhinitis without polyps, but with greater than 50 
percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  A 30 percent evaluation is 
provided for allergic or vasomotor rhinitis with polyps.  
38 C.F.R. § 4.97, Diagnostic Code 6522.

A 10 percent evaluation is provided for bacterial rhinitis 
with permanent hypertrophy of turbinates and with greater 
than 50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  A 50 percent evaluation is 
provided for bacterial rhinitis with rhinoscleroma.  
38 C.F.R. § 4.97, Diagnostic Code 6523.

A 100 percent evaluation is provided for granulomatous 
rhinitis characterized by Wegener's granulomatosis with 
lethal midline granuloma.  A 20 percent evaluation is 
provided for granulomatous rhinitis with other types of 
granulomatous infection.  38 C.F.R. § 4.97, Diagnostic Code 
6524.

As was noted previously, where a law or regulation changes 
after the claim has been filed or reopened before 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies unless Congress 
provided otherwise or permitted the VA Secretary to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 
supra; Marcoux v. Brown, supra.

The history of these disabilities shows that the veteran was 
originally granted service connection for bronchial asthma 
and sinusitis with allergic rhinitis and assigned a 10 
percent and noncompensable evaluation, respectively, by a 
rating decision in February 1977, effective November 1976, 
based on service medical records and VA medical examination.  
Service medical records were found to show a diagnosis of 
asthma in May 1976 and a diagnosis of allergic rhinitis and 
sinusitis in November 1969, and VA pulmonary examination in 
January 1977 was found to reveal asymptomatic bronchial 
asthma and sinusitis with allergic rhinitis considered to be 
seasonal and moderately symptomatic.  

Following the filing of his claim for an increased rating in 
July 1992, a February 1993 rating decision continued the 10 
percent rating for bronchial asthma and a noncompensable 
rating for sinusitis with allergic rhinitis.  

VA trachea and bronchi examination in December 1992 revealed 
the veteran's complaints of bouts with shortness of breath 
and asthma on a seasonal basis.  These were reported to be 
mostly controlled by allergy shots, and subjective complaints 
included occasional symptoms of asthma.  The veteran 
indicated that he had asthma attacks at the rate of a few 
times per year and that he was fine between attacks.  He 
further reported no dyspnea on exertion or at rest, and the 
examiner found no evidence of infectious disease.  X-rays of 
the chest at this time revealed an impression that included 
possible chronic obstructive pulmonary disease (COPD), and a 
pulmonary function report from December 1992 reflects FVC at 
86 percent of predicted, FEV-1 at 84 percent of predicted, 
and the ratio of FEV-1 to FVC at 97 percent of predicted.  
The pulmonary function report further indicated that there 
was evidence of small airways disease with air trapping.  The 
overall diagnosis included mild asthma with allergic 
component.

VA nose and sinuses examination in December 1992 revealed 
that the veteran reported allergic rhinitis for which he was 
on monthly hypersensitization shots at his allergist's 
office.  He further reported about one sinus infection per 
year, but that he was reluctant to take antibiotics because 
they exacerbated his interstitial cystitis.  Examination of 
the inferior meatus and turbinates was normal and the middle 
meati and turbinate were found to be red and boggy.  The 
paranasal sinuses exhibited no tenderness or discharge.  The 
diagnosis was seasonal allergic rhinitis with occasional 
sinusitis, by history.

In a January 1993 statement, the veteran's attorney recalled 
observing the veteran use various medications for his 
bronchial asthma and sinusitis with allergic rhinitis, and 
that he was still using these medications.  

A February 1993 private report from a vocational 
rehabilitation expert indicates that the veteran's COPD 
vocationally restricted individuals to the most irritant-free 
environments with the least physical demands because of the 
possibility of later progression.  The expert noted that the 
veteran's records clearly reflected that the course of his 
disease had been particularly severe and problematic, and 
that he continued to receive little symptomatic relief 
despite the expert care of numerous physicians over the 
previous 25 years.  This expert further indicated that the 
veteran's allergies also exacerbated his bronchial asthma, 
and that based on his findings, the veteran's condition 
should be evaluated at 60 percent.  

An October 1993 medical report from Dr. W. O. reflects that 
the veteran had been followed at this clinic since 1982 with 
a diagnosis of perennial allergic rhinoconjunctivitis (hay 
fever).  It was noted that he had been responding to 
immunotherapy.

March 1994 private hospital records relating to the veteran's 
mitral valve repair indicate that physical examination of the 
chest revealed some slight increase in bronchial respiration 
in the bases with 1 to 2 scattered crackles.  The chest was 
found to be otherwise clear without any wheezing.  

March 1994 private hospital chest X-rays were noted to 
reflect a combination of right-sided pleural effusion and 
mild infiltrate.

VA non-tuberculosis disease and injuries examination in 
September 1995 revealed that the veteran had a history of 
bronchial asthma secondary to allergies, diagnosed in Panama 
in 1970.  Episodic wheezing reportedly began in childhood, 
and at this time, the veteran found it necessary to use an 
inhaler.  He had also used one in the past.  His condition 
was noted to be controlled primarily through his allergy 
shots.  Examination revealed no dyspnea or wheezing.  Chest 
X-rays were interpreted to reveal that the veteran's lungs 
were clear.  The diagnosis was history of asthma, secondary 
to allergies, controlled with immunotherapy.

A pulmonary function report from November 1995 reflects FVC 
at 95 percent of predicted, FEV-1 at 101 percent of 
predicted, and the ratio of FEV-1 to FVC at 106 percent of 
predicted.  

Private medical records from Dr. J. L. for the period of 
January to June 1996 reflect the veteran's receipt of allergy 
injections in January, February, and March, followed by 
additional injections in June.

In a July 1996 allergy questionnaire which related to a 
referral to a new private allergy clinic, the veteran 
indicated complaints of stuffy nose, sneezing, itching, 
clear/colorless discharge, sinus headaches, post nasal 
drainage, wheezing, shortness of breath and bronchitis.  
Symptoms were noted to occur year round but worse in 
September and December.  It was noted that the veteran had 
been intermittently on medication for 25 years, and that his 
asthma problems had returned since he stopped taking his 
shots.  The physical examination report from the clinic 
reveals respiratory distress with moderately swollen and pink 
turbinates without secretion.  There was also wheezing.  A 
July 1996 pulmonary function report from the clinic reflects 
FVC at 87 percent of predicted, FEV-1 at 74 percent of 
predicted, and the ratio of FEV-1 to FVC at 86 percent of 
predicted.  The overall diagnosis was allergic rhinitis and 
the veteran was given medication for this condition.

Additional records from Dr. J. L. for the period of July to 
December 1996 reflect the veteran's receipt of additional 
allergy shots in August and September, and that September 
examination further revealed that the veteran's asthma had 
reportedly been controlled by the allergy shots.  The records 
indicate that the veteran received additional allergy shots 
in October, November, and December.

VA non-tuberculosis diseases and injuries examination in 
February 1997 revealed that the veteran had a history of 
asthma for many years.  It was further noted that he was 
currently on allergy shots for management of his bronchial 
asthma and had been on this type of management for 
approximately 29 years.  The management of the condition was 
characterized as fairly good with intermittent episodes of 
rhinorrhea with tearing and bronchial spasm.  Subjective 
complaints included period episodes of runny nose with 
tearing in the eyes, shortness of breath, and chest pains 
which usually occurred during the fall and the winter, and 
was almost always seasonal.  Usually, these were managed with 
no medications, except for severe attacks where inhalants 
were used.  A pulmonary function report revealed FVC at 91 
percent of predicted, FEV-1 at 97 percent of predicted, and 
the ratio of FEV-1 to FVC at 106 percent of predicted.  The 
overall diagnosis was bronchial asthma, on medications.  

A September 1997 medical report from the veteran's allergy 
center reflects that the veteran had been on immunotherapy 
for the previous year and received his injections on a weekly 
basis.  The veteran was indicated to have noted overall 
improvement with decreased use of medications and decreased 
frequency of sinus infections.  The impression was allergic 
rhinitis with immunotherapy.

A March 1998 private medical record from Dr. A. T., an 
associate of Dr. B. L., reflects that the veteran complained 
of shortness of breath while walking uphill.  He denied any 
chest pains but noted this symptom since 1997.  It was also 
noted that the veteran had undergone mitral valve repair in 
1994.  The veteran reported a history of allergic rhinitis 
and that he had been on treatment with immunotherapy.  
Despite this, he still reported chest tightness associated 
with shortness of breath on hiking.  The assessment included 
exertional shortness of breath with chest tightness, probably 
related to his allergies and probably bronchospasm.

A December 1998 medical report from the veteran's allergy 
clinic indicates that the veteran had been on immunotherapy 
since 1996 and received injections every two weeks.  The 
veteran was indicated to have noted increased symptoms if his 
injections were missed, and that he believed his shots had 
helped overall with decreased frequency of sinus infection 
and decreased use of medications.  Physical examination at 
this time revealed moderate nasal congestion without 
discharge.  The impression was allergic rhinitis-improved 
with immunotherapy.

VA nose, sinus, larynx, and pharynx examination in February 
1999 revealed a history of frontal sinusitis with infection 
and hay fever.  Interference with the veteran's respiration 
was noted only at the time of acute sinusitis as was purulent 
discharge.  Dyspnea was not found on exertion or at rest.  It 
was also noted that the veteran had been on immunotherapy 
with good results, and that as long as he remained on the 
therapy, he did not have sinusitis or hay fever.  While on 
his therapy, the veteran did not get allergic attacks, but 
did indicate that he would get a respiratory infection 
approximately once a year that was complicated by acute 
sinusitis.  Examination did not reveal nasal obstruction, 
sinus tenderness, purulent discharge or crusting.  X-rays of 
the paranasal sinuses revealed negative findings.  The 
diagnosis was history of acute sinusitis and hay fever, with 
no evidence of it found on examination at this time, the 
condition noted to be well-controlled with immunotherapy.

VA respiratory examination in February 1999 revealed that 
over the course of the previous three years, the veteran had 
been on immunotherapy and had not had any attacks of asthma 
or hay fever.  The veteran did report dyspnea, but indicated 
that it was connected to his angina pectoris.  The frequency 
of asthma attacks was indicated as zero since the onset of 
the veteran's immunotherapy three years earlier.  The 
response to his immunotherapy was indicated to be good with 
no side effects, and the veteran did not report any 
incapacitating episodes.  A pulmonary function report 
revealed FVC at 94 percent of predicted, FEV-1 at 101 percent 
of predicted, and the ratio of FEV-1 to FVC at 107 percent of 
predicted.  VA chest X-rays were interpreted to reveal that 
the lungs were hyperexpanded but clear of acute infiltrate, 
and there was an impression that included emphysema.  The 
overall diagnosis was history of bronchial asthma, with no 
evidence on current examination or for the previous three 
years while on immunotherapy.  The examiner further commented 
that the veteran's dyspnea while walking uphill was diagnosed 
as angina pectoris by the veteran's private physician, 
"which clinically seems to be the case."

SSA records received in July 1999, included a May 1995 
disability evaluation from Dr. T. P.  This physician noted 
that the veteran had had asthma since his teenage years, and 
that he reported seasonal worsening of symptoms for which he 
had used inhalers in the past.  The veteran also noted that 
he was on immunotherapy which reportedly helped 
substantially.  The veteran indicated that he had bronchitis 
at the rate of 2 or 3 times a year.  Physical examination of 
the lungs revealed a faint expiratory wheeze over the left 
mid lung field, and the impression included asthma.


Analysis

As was similarly noted with respect to the veteran's 
prostatitis with interstitial cystitis and TURP, in 
considering the issue of entitlement to a rating in excess of 
10 percent for bronchial asthma and a compensable rating for 
sinusitis prior to the effective date of the revised rating 
criteria for the respiratory system (October 7, 1996), the 
Board is constrained to follow only the criteria in effect 
prior to the effective date.  See DeSousa v. Gober, supra, 
and 38 C.F.R. § 3.114.  Thus, the primary issue for initial 
consideration is whether the veteran is entitled to an 
increased rating for the period of July 1992 to October 1996 
solely based on the old criteria.  The Board has also 
specifically reviewed the evidence relating to this period 
for both the veteran's service-connected asthma and 
sinusitis, and does not find that a higher evaluation is 
warranted for either disability.

More specifically, with respect to the veteran's bronchial 
asthma, the Board notes that under the old criteria, the next 
higher evaluation of 30 percent requires moderate asthma with 
asthmatic attacks rather frequent (separated by only 10-14 
day intervals) with moderate dyspnea on exertion between 
attacks, and with the report of a few asthma attacks on VA 
examination in December 1992 and a brief report of more 
frequent attacks while off his medication in the summer of 
1996, there is simply no medical evidence that meets the type 
of frequency required for a 30 percent rating under the old 
criteria.  Similarly, while a minimum 10 percent rating for 
sinusitis under the old criteria requires moderate sinusitis 
with discharge or crusting or scabbing and infrequent 
headaches, the December 1992 VA examination revealed sinus 
infections at the rate of once a year, and the only crusting, 
discharge, or headaches noted were again only briefly noted 
while the veteran was temporarily off his immunotherapy in 
the summer of 1996.  Parenthetically, the Board observes that 
even the evidence that exists in 1996 would fall far short of 
the type of asthmatic attacks and discharge contemplated 
under the old criteria for increased ratings as to either 
disability for the period of July 1992 to October 1996.  
Accordingly, the Board must find that the evidence for the 
period of July 1992 to October 1996 does not more nearly 
approximate moderate asthma with asthmatic attacks rather 
frequent (separated by only 10-14 day intervals) with 
moderate dyspnea on exertion between attacks as to warrant a 
30 percent evaluation under 38 C.F.R. § 4.97, Diagnostic Code 
6602 (in effect prior to October 7, 1996), or the moderate 
sinusitis with discharge or crusting or scabbing and 
infrequent headaches required for a 10 percent evaluation 
under 38 C.F.R. § 4.97, Diagnostic Code 6510 (in effect prior 
to October 7, 1996).  38 C.F.R. § 4.7.  Applying the rating 
criteria for rhinitis for this period under the old criteria, 
the veteran's sinusitis with allergic rhinitis was also not 
shown to be manifested by moderate crusting and ozena with 
atrophic changes so as to entitle the veteran to a 30 percent 
evaluation for sinusitis under former 38 C.F.R. § 4.97, 
Diagnostic Code 6501 (in effect prior to October 7, 1996).

Clearly, the veteran's asthma during this period was not 
consistent with severe asthma with frequent attacks of asthma 
(one or more attacks weekly), marked dyspnea on slight 
exertion between attacks with only temporary relief by 
medication, and the preclusion of more than light manual 
labor for a 60 percent evaluation, or the type of pronounced 
asthma with asthmatic attacks very frequently with severe 
dyspnea on slight exertion between attacks and with marked 
loss of weight or other evidence of severe impairment of 
health required for a 100 percent evaluation.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (in effect prior to October 7, 
1996).

Similarly, the veteran's sinusitis during this period was not 
manifested by severe sinusitis with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence for a 30 percent 
evaluation, or postoperative residuals following radical 
operation, with chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations 
required for a 100 percent evaluation.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (in effect prior to October 7, 1996).  
The veteran's sinusitis during this period was also not 
manifested by the massive crusting and marked ozena, with 
anosmia, required for a 50 percent evaluation under former 
38 C.F.R. § 4.97, Diagnostic Code 6501 (in effect prior to 
October 7, 1996).

In reaching these conclusions, the Board has considered the 
February 1993 report from the vocational rehabilitation 
expert.  While this report reflects an opinion that the 
veteran's allergies and bronchial asthma should be rated as 
60 percent disabling, that opinion is not supported by 
findings demonstrating how the schedular criteria are 
satisfied, nor a rationale that would warrant such an 
evaluation under the schedular criteria.  Moreover, it is 
clearly contradicted and greatly outweighed in its probative 
value by a host of other medical findings as noted above that 
do not demonstrate findings that would support a rating in 
excess of that currently assigned.  

As for the period following October 1996, the Board has 
considered both the old and new criteria under Karnas v. 
Derwinski, supra, as to both disabilities, and determined 
that neither affords the veteran the benefit sought on 
appeal.  In this regard, the Board notes that under the old 
criteria applicable to asthma, a certain level of frequency 
is required for a 30 percent evaluation, and there is even 
less evidence of frequency after October 1996.  As for the 
new criteria applicable to bronchial asthma, the new criteria 
specifically require that for a rating in excess of 10 
percent, pulmonary function studies must disclose FEV-1 of 56 
to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, 
or; daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication, and there are no 
findings in any study that meet this criteria.  In fact, even 
the pulmonary function results from the veteran's own private 
allergist in July 1996 fall short of the criteria required 
for an increased rating for bronchial asthma under the new 
criteria.  In addition, after October 1996, there is no 
evidence of daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication.

Under the old criteria for sinusitis, a 10 percent rating 
requires moderate sinusitis with discharge or crusting or 
scabbing and infrequent headaches, and the evidence after 
October 1996 discloses little, if any, of these symptoms in 
light of the continuing success of the veteran's allergy 
injection regimen.  As for the new criteria applicable to 
sinusitis, for a rating of 10 percent, there must be evidence 
of one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting, and the record does not 
reflect the presence of such symptoms, especially with the 
veteran's regular receipt of allergy injections.  Clearly, 
the medical evidence after October 1996 fails to demonstrate 
the three or more episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment or 
more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting required for a 30 percent evaluation, 
or that the veteran underwent radical surgery with the 
corresponding residuals necessary for a 50 percent 
evaluation.  38 C.F.R. § 4.97, Diagnostic Code 6510.  

The Board has considered the old and new rating criteria for 
rhinitis and finds that this also does not help the veteran's 
claim for an increased rating for sinusitis with allergic 
rhinitis after October 7, 1996.  At the time of his most 
recent VA examination in February 1999, the veteran himself 
admitted to good management of his sinusitis with allergic 
rhinitis, such that there is simply a lack of symptoms to 
justify a higher rating under former Diagnostic Code 6501.  
In addition, while the new rating criteria for rhinitis 
provide for allergic rhinitis without polyps, but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side, no such 
obstruction has been found on examination since October 1996.  
Therefore, a 10 percent evaluation under 38 C.F.R. § 4.97, 
Diagnostic Code 6522 (1999) is not warranted.  As the 
veteran's sinusitis with allergic rhinitis since October 1996 
has not been manifested by polyps, bacterial rhinitis, or 
granulomatous rhinitis, there is no alternative basis for a 
compensable rating for this disorder under 38 C.F.R. § 4.97, 
Diagnostic Codes 6522, 6523, or 6524 (1999).

Finally, as to both the period prior to October 1996 and 
after October 1996, the Board finds that the RO was 
additionally correct in its denial of entitlement to an 
extraschedular rating for the veteran's bronchial asthma 
and/or sinusitis with allergic rhinitis under 38 C.F.R. 
§ 3.321.  As to the disability picture presented, the Board 
cannot conclude that the disability picture as to either of 
these disabilities, especially with regular medication, is so 
unusual or exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321.  


ORDER

An increased evaluation for prostatitis with interstitial 
cystitis and TURP is denied.  

An increased evaluation for bronchial asthma is denied.

An increased evaluation for sinusitis with allergic rhinitis 
is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

